Case 2:19-cv-00880-JAD-BNW Document 21
                                    20 Filed 04/06/21
                                             03/04/21 Page 1 of 2




                                               ECF No. 20
Case 2:19-cv-00880-JAD-BNW Document 21
                                    20 Filed 04/06/21
                                             03/04/21 Page 2 of 2




                                    ORDER

        Based on the parties' stipulation [ECF No. 20] and good cause appearing, IT IS
HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to
bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.


                                            _________________________________
                                            U.S. District Judge Jennifer A. Dorsey
                                            Dated: April 6, 2021
